Citation Nr: 1612556	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  11-18 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the VA Regional Office (RO) in Oakland, California.

In January 2016, the Veteran and his spouse testified at a hearing before the undersigned at the RO.  A transcript is associated with the record.

The issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as secondary to in-service herbicide exposure, has been raised by the record in a November 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, evidence of record contains private audiology test results dated in August 2009 from Mendocino/Lake Audiology, which contain a graphical representation of the audiometric evaluation without interpretations of the graph as well as speech recognition test findings of unidentified origins.  It appears that the AOJ simply interpreted the graphical representation portion of the August 2009 audiometric evaluation itself in the May 2011 statement of the case.  However, the AOJ must seek additional clarification of the private audiology test results from the private treatment provider at Mendocino/Lake Audiology.  See Savage v. Shinseki, 24 Vet. App. 259 (2010).

The Veteran last had a VA examination to fully evaluate his service-connected bilateral hearing loss in December 2009.  In his March 2011 notice of disagreement as well as during his January 2016 Travel Board hearing, the Veteran reported increased symptomatology of his service-connected bilateral hearing loss.  Consequently, a new examination is warranted to determine the current severity of the Veteran's bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

In addition, evidence of record reflects that the Veteran receives VA medical treatment for his service-connected bilateral hearing loss from the VA Outpatient Clinic (VAOPC) in Ukiah, California.  As evidence of record only includes treatment records dated up to December 2015 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated treatment records pertaining to the Veteran's service-connected bilateral hearing loss from Ukiah VAOPC for the time period from December 2015 to the present and associate them with the record.

2.  After obtaining an appropriate release of information from the Veteran, the AOJ must contact the Veteran's private treatment provider at Mendocino/Lake Audiology concerning the August 2009 audiology testing.  The treatment provider must be asked to translate the graphs of the Veteran's auditory thresholds in the frequencies from 500 Hertz to 4000 Hertz to the appropriate decibels and report them in numerical form, rather than graphical form, as well as to provide clarification regarding what type of speech discrimination test was administered and whether the testing was conducted by a state-licensed audiologist. 

3.  Thereafter, the Veteran must be afforded an appropriate VA medical examination to determine the current severity of his service-connected bilateral hearing loss.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed.  Any indicated diagnostic tests and studies must be accomplished, to include a current audiogram, with pure tone threshold in decibels and Maryland CNC testing.  All pertinent symptomatology and findings must be reported in detail.  The examiner must also address the functional effects caused by bilateral hearing loss on the Veteran's daily life and social functioning.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

4.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the May 2011 statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

